DETAILED ACTION 
This action is in response to Application filed 06/07/2019.
Claims 1-16 are pending.
Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) filed by Applicant on 08/15/2019 have been considered. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
4.	The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
5.	Claims 1 and 9 recited the limitations of “the data store” (claim 1, line 8) which lacks proper antecedent basis.
Claim 5 recite the limitation of “dik” which should read as “disk”
In claim 9, recites the limitation of “a memory operably coupled to” and “the processor being operable to execute”. The claim language "operably” or “operable to” should be amended to “configured to” to show that a computer (or other hardware component) has actually be configured to perform the recited task.  A computer that is operably or operable to perform a task does not necessarily perform the task.
The drawings are objected to under 37 CFR 1.83(a), because in figures 1A and 3, an identifying legend are missing. The drawings must show every feature of the invention specified 

Claim Rejection - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 8 and 16 recited the limitations of “file extends avoids invoking operating system utilities” does not appear to be described in the original specification in a way to reasonably explain to one skilled in the art. Examiner is unable to locate these limitations in the original specification. Applicant’s original specification disclosed “a remote administrator can commonly access files, a remote administrator may be unable to access such items as swap files, deleted files, file slack, or printer spooler files”. However, this does not read the claim recited limitation. Any type of data execution, data request unable to access, can be or may be invoke can interpret as invoking. Any type of execution, requests delete, remove, pass by can be interpret as avoid. The limitations as recited in the claims do not have support in the original specification. The claim, as best understood, has been rejected based on a teaching of the prior art.
In order to expedite the prosecution process of this present application, the examiner assumes that applicants will correct or delete the new matter issues.

Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

7.	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1-16 is/are directed to the abstract idea of identifying client device a file stored, transmitting to the target device a search key, in response to receipt of the search key and the file extents, searches for the search key at portion of the data store, generates, receiving, displaying a search results etc. The limitations of identifying client device a file stored, transmitting to the target device a search key, in response to receipt of the search key and the file extents, searches for the search key at portion of the data store, generates, receiving, displaying a search results is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components. The subject matter can also be interpreted as someone receiving, and displaying a search result. That is, other than reciting a network, system, client device, target device, display device, memory, processor, nothing in the claim element precludes the step from practically being performed in the mind. For example, a network, system, client device, target device, display device, memory, processor, providing access users to the new information. Similarly, the limitations of file extends associated with identified file or data store corresponding to the file extents or the file extents can be merely interpreted data about the file. If a claim limitations, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, then it falls with mental process grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element- a network, system, client device, target device, display device which is merely providing access steps. The client device, target device in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component, Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-8 and 10-16 recite an additional limitation, e.g. keyword, digital fingerprint, hard disk, identify sectors, match of the search key, avoids invoking etc.), which is also directed to collecting, displaying and manipulating of data, which is also directed to mental process or organizing human activity and does not amount to significantly more than the abstract idea as indicated.
Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 17-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
9.	Claims 17, 24 and 31 are directed to conducting computer investigation, transmitting to the target device, searches for the search key at portions of the data store corresponding to the file extent, receiving and displaying search result etc. The subject matter as recited in the claims are merely abstract idea and they are not patent eligible. The limitations are similar as identified by the court (e.g. Electric Power Group LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because other additional limitations are also directed to receive/collect information, analyzing the information to generate a result (e.g. a client coupled to a target device, identifying a file stored in the storage device, search results including a location of the storage device for any hits of the search key etc.), which do not amount to significantly more than the abstract idea as indicated above.
Dependent claims 18-21, 25-30 and 32-37  recites additional limitations of keywords, match for the search key, without use of operating system, stack associated with file, partition data for the storage device, sector 0 of the storage device etc.), which are directed to collect information, location to search and do not amount to significantly more than the abstract idea of collecting and analyzing information as indicated.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
11.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-21 of US Patent 10,366,097 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. The claims are not patently distinct since omission and addition of a cited limitation will not interfere with the functionality of the steps previously claimed and would perform the same function of application management.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-19 of US Patent 9,350,532 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. The claims are not patently distinct since omission and addition of a cited limitation will not interfere with the functionality of the steps previously claimed and would perform the same function of application management.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-9 of US Patent 7,900,044 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other. The claims are not patently distinct since omission and addition of a cited limitation will not interfere with the functionality of the steps previously claimed and would perform the same function of application management.
A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND  COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION F£)R REHEARING EN BANC (DECIDED: May 30, 2001). 
 	The dependent claims are anticipated or obvious by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761,767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer. The dependent claims were properly rejected under the doctrine of obviousness-type double patenting." (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
	Claim Rejections- 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                
13.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
14.	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ulrich et al. (US 2002/0178162 A1), hereinafter Ulrich in view of Holt et al. (US 6,601,061 B1), hereinafter Holt.
As to claim 1, Ulrich teaches in a networked computer investigation system including a client device and a target device, a method for conducting computer investigations of a storage device coupled to the target device, the method comprising (see [0038], client computer stored file to the first file server, a second file stored in a second file server, abstract, [0025], [0033], [0215]);
identifying by the client device a file stored in the storage device; transmitting to the target device a search…; transmitting to the target device file extents associated with the identified file, wherein the target device, in response to receipt of the search …and the file extents, searches for the search…at portions of the data store corresponding to the file extents and generates a search result (see [0431], wherein the clocks of data are to be searched are define by extents, [0440], wherein the file storage information are received by the server, [0551], clients to lookup process which is generate search result);
receiving the search result from the target device; and displaying the search result on a display device (see [0431], received, processed by the servers which has interface and display units, fig. 2, [0611]).
Ulrich teaches the claimed invention, but does not explicitly teach the limitations of “search key or the search key”. Although, Ulrich teaches data access search request on [0551]. However, in the same field of endeavor, Holt teaches the limitations of “search key or the search key” (see column 6, 17-29, search using keyword). 
	Ulrich and Holt both references teach features that are directed to analogous art and they are from the same field of endeavor, such as searching, categorizing, indexing, storing filed on storage devices such as either on client device or remotely accesses target device in a network.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holt’s teaching to Ulrich's system for reliably indexing and retrieving data from extent search sources, hence a search term provide a popular, retrieve relevant and comprehensive search results (see Holt, column 2, lines 20-37).
As for claim 9, 
		The limitations therein have substantially the same scope as claim 1 because claim 9 is a system claim for implementing the steps as recited in claim 1. Therefore, claim 9 is rejected for at least the same reasons as claim 17.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Holt’s teaching to Ulrich's system for reliably indexing and retrieving data from extent search sources, hence a search term provide a popular, retrieve relevant and comprehensive search results (see Holt, column 2, lines 20-37).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the search key is a keyword (see Holt, column 1, line 59-65).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the search key is a digital fingerprint (see Ulrich, [0201]-[0204]; Also see Holt, column 5, lines 53-56).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the storage device is a hard disk (see Ulrich, [0125]).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
 wherein the file extents identify sectors of the hard disk (see Ulrich, Fig. 4, [0434]).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the search result identifies one or more sectors of the hard disk producing a match of the search key (see Ulrich, [0219]). 
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Ulrich and Holt teaches:
wherein the search of the file extents avoids changing file stamps associated with the file (see Ulrich, [0038]).
15.	Claims 8 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Ulrich (US 2002/0178162 A1) and Holt (US 6,601,061 B1) and further in view of Gosling et al. (US 5,928,323 A), hereinafter Gosling. 
As for claims 8 and 16, Ulrich and Holt teaches the claimed invention including the limitation of wherein the search of the file extents…operating system utilities of the target device (see Ulrich, [0431]). Ulrich and Holt do not explicitly teach the limitations of “avoids invoking”. In the same field of endeavor, Gosling teaches the limitations of “avoids invoking” (see Gosling, column 6, lines 22-29, server computer avoids the overhead of creating and destroying servlet between requests to the servlet, pass data and communicate themselves).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gosling to Ulrich’s system (as modified by Halt). Ordinary skilled artisans have been motivated to do so, as suggested by Gosling, (column 1, lines 52-58, to provide a web server which dynamically generates information in response to a client computer request, but which does not incur a process start-up expense while generating the dynamic information. Thus provide an object oriented web server environment that is flexible and extendible (see Gosling, column 1, lines 52-57).   
Claims 10-16 correspond in scope to claims 2-9 and are similarly rejected.

Prior Arts
16.	US 6,792,545 B2 teach secure communication using keyword search or search key, avoid creating temporary files.
		US 2004/0260733 A1 teaches allowing user to transfer data via network. A forensic device allows the user to interrogate the target computing device to acquire the computer evidence without seizing or otherwise "shutting down" the target device.
		Additional prior arts: US 5,49,1750, US 5,928,323, US 6,012098, US 6,601061, US 6424385, US 6112010, US 6601061, US 5832526, US 6292795, US 6915307, US 6292880, US 6289358, US 6209003, US 6112181, US 5832526, each of the references are state of the art at the time of the claimed invention. 
Conclusion
17.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c). The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
18.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
19.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154           
5/20/21